UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2463


ERIC D. STREETER,

                    Plaintiff - Appellant,

             v.

WALDEN UNIVERSITY, LLC; LAUREATE EDUCATION, INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:16-cv-03460-CCB)


Submitted: June 25, 2018                                          Decided: July 10, 2018


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric D. Streeter, Appellant Pro Se. Robert Scott Brennen, MILES & STOCKBRIDGE,
PC, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric D. Streeter appeals the district court’s order granting Defendants’ motion to

dismiss his civil complaint for failure to state a claim. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Streeter v. Walden Univ., LLC, No. 1:16-cv-03460-CCB (D. Md. filed Dec. 5,

2017 & entered Dec. 6, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2